Case 18-09108-RLM-11            Doc 1349       Filed 11/25/20       EOD 11/25/20 17:17:01            Pg 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

     In re:
                                                             Chapter 11
                            1
     USA GYMNASTICS,
                                                             Case No. 18-09108-RLM-11
                            Debtor.

                          NOTICE OF CANCELLED OMNIBUS HEARING

              PLEASE TAKE NOTICE that the omnibus hearing (the “Omnibus Hearing”) previously

 scheduled for November 30, 2020 at 2:30 p.m. (prevailing Eastern time) has been cancelled

 because no motions or requests for relief are set to be heard at the Omnibus Hearing.

              PLEASE TAKE FURTHER NOTICE that copies of all filings in the above-captioned case

 may be accessed at: https://omniagentsolutions.com/usagymnastics, or by contacting the Debtor’s

 attorneys, on PACER, or from the Clerk of the Court.

 Dated: November 25, 2020                                   Respectfully submitted,

                                                            JENNER & BLOCK LLP

                                                            By: /s/ Catherine Steege

                                                            Catherine L. Steege (admitted pro hac vice)
                                                            Dean N. Panos (admitted pro hac vice)
                                                            Melissa M. Root (#24230-49)
                                                            353 N. Clark Street
                                                            Chicago, Illinois 60654
                                                            (312) 923-2952
                                                            csteege@jenner.com
                                                            dpanos@jenner.com
                                                            mroot@jenner.com

                                                            Counsel for the Debtor



 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
